Citation Nr: 0320411	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  98-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 0 percent 
for the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

This appeal arose from a February 1997 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO), which assigned a noncompensable 
evaluation to the service-connected bilateral hearing loss 
disability.  On January 21, 1999, the Board of Veterans' 
Appeals (Board) issued a decision which denied entitlement to 
a compensable evaluation.  

In May 2000, a Joint Motion for Remand was filed, which 
requested that the January 1999 decision of the Board be 
vacated and remanded to the Board.  On May 25, 2000, the 
Court of Appeals for Veteran's Claims (Court) issued an Order 
which vacated the January 1999 Board decision and remanded it 
to the Board for action consistent with its Order.  Copies of 
the Joint Motion and the Order have been included in the 
claims folder.

In September 2000, the Board remanded this case for 
additional development.  The case is again before the Board 
for appellate consideration.


FINDING OF FACT

On VA audiological examination in December 2000, the average 
pure tone decibel (dB) loss was 56 dB in the right ear and 50 
dB in the left ear, with speech discrimination of 92 percent 
in the right ear and 90 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.321(b)(1), Part 4, including 
§§ 4.1, 4.2, 4.7, 4.85, Code 6100 (1998 & 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that his bilateral hearing loss is 
more disabling than the current disability evaluation would 
suggest.  He stated that his hearing loss has caused him to 
injure himself at work because he could not hear the warnings 
of co-workers; that he has trouble hearing the television and 
engaging in telephone conversations; and that he is exposed 
to dangers while driving.  Therefore, he believes that an 
increased evaluation should be awarded.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The pertinent evidence of record included a VA audiological 
examination conducted in April 1997.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
55
        
75
LEFT
20
20
30
75
85

The average dB loss in the right ear was 48 and 45 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 96 in the left 
ear.

The veteran and his wife testified before the undersigned at 
a personal hearing in July 1998.  He stated that his hearing 
loss has exposed him to dangers on-the-job as a welder and 
while driving; that he has trouble hearing televisions and 
carrying on telephone conversations; and that he has struck 
his head at work because he was unable to hear warnings of 
co-workers.

The veteran's private physician submitted a statement on July 
27, 2000, which indicated that the veteran should not wear 
his hearing aids at work.  The amplification of the work 
noises would further damage his hearing.  

Several co-workers submitted statements.  These indicated 
that they had trouble communicating with the veteran because 
of his hearing loss.  

VA re-examined the veteran in December 2000.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
45
70
85
LEFT
20
20
40
60
80

The average dB loss in the right ear was 56 dB and 50 dB in 
the left.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 90 in the left 
ear.  The examiner opined that the veteran had sufficient 
hearing to hear the shouts of warning and the shouting of his 
name from fellow workers.

On May 8, 2001, the veteran's employer responded to specific 
questions from the Board.  It was noted that all employees 
were provided with safety equipment, to include ear plugs.  
The veteran was required to stand while performing his 
duties, at a height of no more than 4 feet.  He had incurred 
no additional risk to himself and caused no additional risk 
to co-workers due to his hearing loss.  It was reiterated 
that hearing protection for all employees was available.  
Finally, there was no record of the veteran incurring any 
head injuries on-the-job.

In December 2001, the veteran was admitted to a Lodger 
Program for the treatment of alcohol dependence.  He was 
noted to be unemployed; he had quit his job over a dispute 
with his employer.  He indicated that he was not concerned 
about the lack of employment, since he was able to find jobs 
easily.  

In January 2002, a former employer wrote that the veteran had 
been employed as a maintenance worker.  However, he was let 
go after he performed maintenance on the wrong apartment.  
When asked about why he had done this, he stated that he had 
not heard correctly which apartment he was to work on.  

In November 2002, the veteran was examined by a private 
physician, primarily for complaints of tinnitus (which is not 
service-connected).  It was noted that he had profound 
hearing loss at 6000 hertz, with a mild loss at 1000 hertz.  
He had reasonable speech discrimination scores.


Relevant laws and regulations

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (1998 & 2002).  To evaluate the degree of 
disability from the service-connected bilateral defective 
hearing, the rating schedule provides 11 numeric designations 
from Level I for essentially normal acuity through XI for 
profound deafness.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  In this case, these duties 
have been met.

In June 2002, the veteran was sent correspondence from the RO 
which informed him of the provisions of the VCAA.  He was 
notified about what evidence was needed to substantiate his 
claim and was informed of what evidence and information VA 
would obtain and what evidence and information he needed to 
provide in order to establish his claim.  He was also sent a 
supplemental statement of the case (SSOC) in August 2002, 
which included the post-VCAA regulations.  

Thus, the veteran has been informed of the information and 
evidence necessary to substantiate his claim.  The RO has 
also provided the veteran with an examination and notified 
him of what evidence and information was being obtained by VA 
and what information and evidence he needed to provide in 
support of his claim.  For these reasons, further development 
is not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Discussion

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected 
bilateral hearing loss is not warranted.  Initially, it is 
noted that the laws and regulations pertaining to hearing 
loss disabilities were amended, effective June 10, 1999.  
However, according to Table VI of 38 C.F.R. § 4.85, the 
numeric designation of the hearing impairment in both ears is 
a Level II under both the old and the new regulations.  Table 
VII of 38 C.F.R. § 4.85 reveals that these levels of hearing 
impairment warrant the assignment of a 0 percent disability 
evaluation under both the old and the new regulations.

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the veteran's claim for a schedular compensable 
evaluation for his bilateral hearing loss disability.


Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2002), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

After reviewing the record, the Board finds that there are no 
exceptional or unusual factors in this case that would render 
impractical the application of the regular schedular 
standards.  For example, there is absolutely no indication 
that the veteran has required any periods of hospitalization 
for his hearing loss.  He has contended that his hearing loss 
had caused unusual dangers to himself and others when he 
worked as a welder.  He stated that he had struck his head 
when he had failed to hear the warnings of co-workers and 
that he had been in danger of falling from heights and 
injuring himself.  However, the company for whom he had 
worked as a welder had indicated in May 2001, that all 
employees had been provided with safety equipment, to include 
ear plugs.  The veteran had been required to stand while 
performing his duties, at a height of no more than 4 feet.  
He had incurred no additional risk to himself and caused no 
additional risk to co-workers due to his hearing loss.  It 
was reiterated that hearing protection for all employees was 
available.  Finally, there was no record of the veteran 
incurring any head injuries on-the-job as a result of his 
hearing loss.  Significantly, at the time of the VA 
examination in December 2000, the examiner had opined that 
the veteran had sufficient hearing to hear the shouts of 
warning and the shouting of his name from co-workers.  The 
veteran was hospitalized in 2001 for the treatment of alcohol 
dependence.  While he was unemployed at that time, he stated 
that he had quit his job because of a dispute with his 
employer.  He commented that he was not concerned about his 
joblessness, noting that he could always find employment 
easily.  A former employer stated in January 2002 that the 
veteran had been fired because he had performed maintenance 
on the wrong apartment, which the veteran had claimed had 
been due to his inability to hear.  However, the evidence 
cited above argues against this assertion; it suggests that 
the veteran's hearing impairment has not progressed to the 
point that he cannot hear simple commands.  

Therefore, it is found that there are no exceptional factors 
in this case that would warrant referral for the 
consideration of additional compensation on an extraschedular 
basis.



ORDER

Entitlement to an evaluation in excess of 0 percent for the 
service-connected bilateral hearing loss is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

